Citation Nr: 0913556	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-42 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for a respiratory 
disorder, to include as due to asbestos.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1982.  He had additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
degenerative joint disease of the lumbar spine and for a 
respiratory disorder, to include as due to asbestos.  In 
April 2008, the Board remanded the claims for additional 
development.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the lumbar 
spine first manifested many years after service and is not 
related to his service or to any aspect thereof.

2.  The Veteran's respiratory disorder first manifested many 
years after his separation from service and is not related to 
his service or to any incident therein, including exposure to 
asbestos.

3.  The Veteran's service records do not demonstrate that he 
was exposed to asbestos during his period of active military 
service.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2008).

2.  A respiratory disorder was not incurred in or aggravated 
by active military service, and is not proximately due to or 
the result of exposure to asbestos.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.316 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  See Sanders v. Nicholson, 487 F.3d. 
881 (Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In a March 2004 letter, prior to the initial adjudication of 
his claims, the RO notified the Veteran of the elements 
necessary to establish his claims of service connection for 
degenerative joint disease of the lumbar spine and a 
respiratory disorder.  The letter notified him of the first 
element, i.e., that the evidence needed to show that the 
disabilities were related to service.  The letter also 
satisfied the second and third elements because they advised 
him of the evidence he was responsible for submitting and 
identified the evidence that VA would obtain.

Notice requirements also apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The Veteran's claim was readjudicated in September 
2008, after providing him with an opportunity to respond to 
the notice.  Furthermore, the Veteran was told it was his 
responsibility to support the claims with appropriate 
evidence, and he was provided with the text of the relevant 
regulations relating to VA's duty to notice and assist.  

The Board notes further that the Veteran was provided notice 
in April 2008 that a disability rating or an effective date 
for the award of benefits will be assigned if the benefits 
sought are awarded, as required by Dingess.  Thus, adequate 
notice was provided to the appellant with respect to his 
claims for service connection prior to the transfer and 
certification of the Veteran's case to the Board that 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

As to VA's duty to assist, VA afforded the Veteran VA 
examinations in May and June 2008.  VA has associated with 
the claims folder the Veteran's service treatment records, 
together with the records of his post- service medical care.  
He was offered the opportunity to testify before the Board 
but he declined this offer.  The Board finds these actions 
have satisfied VA's duty to assist with respect to his claims 
for service connection and that no additional assistance is 
required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled 
or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2008).  Active duty training is, inter alia, 
full-time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. § 3.6(c)(1) (2008).  It follows 
from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  
The Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No 106-419 amended 38 U.S.C.A. § 101(24) to 
additionally include within the definition of active duty any 
periods of inactive duty for training during which an 
individual becomes disabled or dies from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
that occurred during such training.  38 C.F.R. § 3.6.  
However, presumptive periods do not apply to active duty 
training or inactive duty training.  Biggins v. Derwinski, 1 
Vet. App. 474 (1991).

In this case, the Veteran served on active duty from August 
1979 to August 1982.  He had additional service as a member 
of the Army National Guard.  This service consisted of both 
active duty training and inactive duty training.

A.  Degenerative Joint Disease of the Lumbar Spine

The Veteran contends that he hurt his back while lifting 
ammunition in service.  The treatment records associated with 
both his active service and his service in the National 
Guard, however, do not demonstrate complaints or diagnoses of 
back problems.  The Veteran elected to forego physical 
examination prior to separation from service in August 1982.  
The one record of examination associated with his service in 
the National Guard, dated in April 1985, revealed no 
abnormalities of the spine.  The Veteran at that time 
reported that there had been no change in his medical status 
since he was last examined.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his low 
back disability.  38 C.F.R. § 3.303(b).  

The first post-service clinical evidence of spine problems of 
record is dated in September 2003, many years after the 
Veteran's separation from active service and his service in 
the National Guard.  X-ray examination of the lumbar spine 
revealed degenerative joint disease.  Subsequent records 
dated to April 2008 show continued intermittent care for low 
back pain.  At no time, however, did any treating physician 
relate the low back disability to the Veteran's military 
service.

The Veteran had a VA examination of his spine in May 2008.  
At the time of the examination, the Veteran stated that he 
had injured his back in October 1982, after he was released 
from active duty.  He stated that he had stayed in Germany 
following his discharge and was doing some concrete work when 
he threw out his back.  He was unable to work for 
approximately two months.  He returned to the United States, 
where he sought treatment for low back pain.  He stated that 
he had been given an injection in his back. Since that time, 
he had continued to experience intermittent back pain.  
Physical examination resulted in a diagnosis of lumbar 
paraspinal muscular strain.  In addressing whether the 
Veteran's low back disability was as likely as not related to 
his military service, the examiner determined that it was 
not.  The examiner concluded that because there was no 
evidence demonstrating a continuity of low back problems 
since service, and no in-service evidence demonstrating that 
anything in service caused his development of degenerative 
joint disease, it was unlikely that his low back problems 
were related to his military service.

With respect to that fact that at the time of the May 2008 
examination the Veteran reported receiving treatment for his 
back shortly after his separation from service, on multiple 
occasions, VA attempted to obtain from the Veteran 
information pertaining to treatment for his low back 
disability, but no response from the Veteran was received.  
Accordingly, no records earlier than September 2003 have been 
associated with the claims file.  The Board reminds the 
Veteran that the duty to assist is not a "one-way street."  
If a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Given the length of time between his separation from service 
and the initial record of diagnosis, the Veteran is not 
entitled to service connection for arthritis of the lumbar 
spine on a presumptive basis.  Additionally, in view of the 
lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the Veteran's low back 
disability.  Rather, the evidence of record only weighs 
against such a finding.  Thus, service connection for a low 
back disability is not warranted.

The Board has considered the Veteran's assertions that his 
low back problems are related to his service.  However, to 
the extent that the Veteran ascribes his low back problems to 
any incident in service, his opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).  While the Veteran purports 
that his symptoms during service support the current 
diagnoses by a medical professional, his statements alone are 
not competent to provide the medical nexus and a medical 
professional has not made this connection.  Thus, the 
Veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's current low back disability first manifested 
many years after service and is not related to his active 
service or any incident therein, or to his service in the 
National Guard.  As the preponderance of the evidence is 
against the Veteran's claims for service connection for his 
low back disability, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Respiratory Disorder

The Veteran contends that he was exposed to asbestos while 
serving in the Army National Guard.  Specifically, he 
contends that he was exposed to asbestos as a result of 
duties which required him to do ceiling work.  He seeks 
service connection for his current respiratory problem as a 
result of this alleged exposure to asbestos.  

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA 
Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 
MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.

The Veteran's service personnel records indicate that he 
served in the Army from August 1979 to August 1982 as an 
infantryman.  His records do not demonstrate that he was 
exposed to asbestos as a part of his duties, that he served 
aboard a ship, or that he had daily duties which required him 
to load and unload Navy cargo ships insulated with asbestos.  
Records associated with his service in that Army National 
Guard show that his duties involved work with plumbing, air 
conditioning, and general maintenance.  They do not 
demonstrate that he was exposed to asbestos as a part of his 
duties.  Neither do pre-service and/or post-service records 
demonstrate occupational or other asbestos exposure, although 
the Veteran has reported asbestos exposure in post-service 
occupational work involving tearing out ceilings.  Even if 
the Veteran was exposed to asbestos in service, however, mere 
exposure to a potentially harmful agent is insufficient for 
eligibility for VA disability benefits.  The medical evidence 
must show not only a currently diagnosed disability, but also 
a nexus, that is, a causal connection, between the current 
disability and exposure to asbestos in service.  Hickson v. 
West, 12 Vet. App. 247 (1999).  

The Veteran's service treatment records are negative for any 
complaints, findings, or diagnosis of respiratory problems, 
aside from the occasional upper respiratory infection and a 
June 1984 diagnosis of bronchitis.  They are also negative 
for asbestosis or any other asbestos-related disease.  The 
Veteran elected to forego physical examination prior to 
separation from service in August 1982.  The one record of 
examination associated with his service in the National 
Guard, dated in April 1985, revealed no respiratory 
abnormalities.  The Veteran at that time reported that there 
had been no change in his medical status since he was last 
examined.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
respiratory disorder.  38 C.F.R. § 3.303(b).  The first post-
service clinical evidence of a respiratory disorder of record 
is dated in October 2003, when the Veteran complained of 
shortness of breath.  His history was noted to be significant 
for many years of heavy smoking.  He was prescribed 
Albuterol, to be taken as needed.  Subsequent records dated 
to April 2008 demonstrate that he reported relief of symptoms 
with the use of Albuterol.  At no time did any treating 
physician relate his respiratory problems to his military 
service.

The Veteran underwent VA respiratory examination in June 
2008.  At the time of the examination, the Veteran stated 
that he had begun smoking cigarettes when he was 
approximately 12 years of age, and that he had continued to 
smoke since that time.  He described in-service exposure to 
asbestos as a result of duties that involved the removal of 
ceiling material and other building components that had 
asbestos.  He also acknowledged, however, that when he left 
service, he had worked in construction for a very long time.  
He had been doing work as a painter and roofer, and doing 
ceiling work for a period of 26 years.  He described 
experiencing shortness of breath on exertion for the past 
four to five years.  He denied experiencing wheezing, chest 
pain, fever, or hemoptysis.  Physical examination was 
unremarkable.  Pulmonary function testing, however, revealed 
mild obstructive defects.  X-ray examination of the chest was 
normal.  CT examination was also normal, with the exception 
of a 5 mm non-calcified nodule in the right lower lobe.  The 
examiner determined that the most appropriate diagnosis for 
the Veteran was mild chronic obstructive pulmonary disease, 
most likely related to life-long smoking.  There was no 
evidence of asbestos exposure by CT scan, as there was no 
evidence of pleural plaques or fibrosis that would be 
indicative of asbestos-related damage.  The nodule was of no 
clinical significance at that time.

The first clinical evidence of a respiratory disorder is 
dated in October 2003, more than 20 years after separation 
from active service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
medical evidence of record shows that the Veteran has mild 
pulmonary obstruction.  However, the medical evidence of 
record does not establish that the Veteran has an asbestos-
related respiratory disorder.  Rather, the June 2008 examiner 
determined that the Veteran's obstructive disease was related 
to a history of life-long smoking.  Additionally, the Board 
finds that even if the Veteran was exposed to asbestos during 
military service, there is no medical evidence which in any 
way relates the Veteran's respiratory disorder to his 
military service or to any exposure to asbestos during 
military service.  With no evidence of any current asbestos-
related disability or respiratory disorder that is related to 
his military service, service connection for a respiratory 
disorder, to include as due to asbestos exposure, is not 
warranted.  

The Veteran has attributed his pulmonary disorder to asbestos 
exposure in service.  However, as a layperson, the Veteran is 
not competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the Veteran is 
competent to provide evidence about what he experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  
However, a respiratory disorder or a disorder of the lungs, 
as contrasted with symptoms of breathing or lung 
difficulties, is not subject to lay diagnosis.  The Veteran 
can report having shortness of breath or difficulty 
breathing.  However, these are subjective symptoms and not 
readily identifiable the way that varicose veins may be 
observed, objectively.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  There are many different respiratory disorders.  The 
Veteran does not have the medical expertise to discern the 
nature of any current respiratory diagnosis nor does he have 
the medical expertise to provide an opinion regarding the 
etiology.  In sum, the issue does not involve a simple 
diagnosis.  The Veteran is competent to report that he has 
been told of a diagnosis of a respiratory disorder, but, as 
noted, he is not competent to provide a medical opinion 
regarding the etiology.  While the Veteran purports that his 
symptoms at separation support the current diagnosis by a 
medical professional, his statements alone are not competent 
to provide the medical nexus and a medical professional has 
not made this connection.  Thus, the Veteran's lay assertions 
are not competent or sufficient.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

The weight of the medical evidence demonstrates that the 
Veteran's respiratory disorder began many years after service 
and was not caused by any incident of service, including 
alleged exposure to asbestos.  The Board concludes that a 
respiratory disorder was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for degenerative joint disease of the 
lumbar spine is denied.

Service connection for a respiratory disorder, to include as 
due to asbestos, is denied.




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


